DETAILED ACTION
Claims 1 – 20 have been presented for examination.
This office action is in response to submission of the application on 11/06/2020.
The instant Office action relies on Ozturk et al. (EP3483754A1) which is cited on the IDS.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

Independent claim 1 recites a statutory category (i.e. a system) computing device, configured to: execute a modeling process for the component; determine at least one parameter for the component based on the execution of the modeling process for the component; and determine a plurality of component options for the component based on the at least one parameter.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “execute” and “determine” amounts to modeling and analytical actions recited at a high-level of generality.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: receive a selection of a component of a system; and display the plurality of component options.  The “receive” amounts to insignificant data gathering since it is recited at a high-level of generality, and since the “execute” step relies on the selected component in a generic manner (see MPEP 2106.04(d) referencing MPEP 2106.05(g)).  The “display” amounts to insignificant data outputting since it is recited at a high-level of generality with regard to the manner/form of the displaying.  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “receive” and “display” amount(s) to insignificant data gathering.  For at least these reasons, the claim is not patent eligible.

Dependent claim 2 and 4 recite(s) the same statutory category as the parent claim(s), and further recite(s): wherein the at least one parameter identifies a requirement for the component, and wherein determining the plurality of component options comprises determining that each of the plurality of component options satisfy the requirement in claim 2; and wherein executing the modeling process comprises executing at least one machine learning algorithm based on data identifying at least one input, and at least one output, of the component in claim 4.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “at least one parameter identifies” and “executing the modeling process comprises executing” further limits the parent abstract idea limitations as being more specific, but still part of the abstract idea.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any limitations.  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limitations.  For at least these reasons, the claim is not patent eligible.

Dependent claim 3 recite(s) the same statutory category as the parent claim(s).  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: wherein displaying the plurality of component options comprises displaying an icon that facilitates purchase of one or more of the plurality of component options in claim 3.  The “displaying the plurality of component options comprises displaying” further limits the parent displaying, such that is still amounts to insignificant data outputting since it is recited at a high-level of generality with regard to the physical implementation of the displaying, and since displaying an “icon” for some desired functional purpose does not meaningfully limit the application of the abstract idea (i.e. the manner in which said “icon” is utilized to facilitate a purchase is recited at a high-level of generality).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “displaying the plurality of component options comprises displaying” amount(s) to insignificant data gathering.  For at least these reasons, the claim is not patent eligible.

Dependent claim 5 - 6 recite(s) the same statutory category as the parent claim(s).  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: receive a selection of one of the plurality of component options in claim 5; and display information associated with the selected one of the plurality of component options in claim 5; and receive a selection of one of the plurality of component options in claim 6; and display a link to a webpage that allows for a purchase of the selected one of the plurality of component options in claim 6.  The “receive” amounts to insignificant data gathering since it is recited at a high-level of generality, and since the “display” step relies on the selected component option in a generic manner (see MPEP 2106.04(d) referencing MPEP 2106.05(g)).  The “display” amounts to insignificant data outputting since it is recited at a high-level of generality with regard to the physical implementation of the displaying, and since desired information and/or a link for some desired functional purpose does not meaningfully limit the application of the abstract idea (i.e. the manner in which said “information” is displaying, or the manner in which said “link” is utilized to allow a purchase is recited at a high-level of generality).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “receive” amounts to insignificant data inputting, and the “display” amounts to insignificant data outputting.  For at least these reasons, the claim is not patent eligible.

Dependent claim 7 recite(s) the same statutory category as the parent claim(s), and further recites: execute a second modelling process for the selected one of the plurality of component options in claim 7.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “execute” amounts to modeling and analytical actions recited at a high-level of generality.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: receive a selection of one of the plurality of component options in claim 7.  The “receive” amounts to insignificant data gathering since it is recited at a high-level of generality, and since the “execute” step relies on the selected component option in a generic manner (see MPEP 2106.04(d) referencing MPEP 2106.05(g)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “receive” amounts to insignificant data inputting.  For at least these reasons, the claim is not patent eligible.

Independent claim 8 recites a statutory category (i.e. a process) method by a computing device comprising: executing a modeling process for the component; determining at least one parameter for the component based on the execution of the modeling process for the component; and determining a plurality of component options for the component based on the at least one parameter.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “executing” and “determining” amounts to modeling and analytical actions recited at a high-level of generality.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: receiving a selection of a component of a system; and displaying the plurality of component options.  The “receiving” amounts to insignificant data gathering since it is recited at a high-level of generality, and since the “executing” step relies on the selected component in a generic manner (see MPEP 2106.04(d) referencing MPEP 2106.05(g)).  The “displaying” amounts to insignificant data outputting since it is recited at a high-level of generality with regard to the manner/form of the displaying.  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “receive” and “display” amount(s) to insignificant data gathering.  For at least these reasons, the claim is not patent eligible.

Dependent claim 9 and 11 recite(s) the same statutory category as the parent claim(s), and further recite(s): wherein the at least one parameter identifies a requirement for the component, and wherein determining the plurality of component options comprises determining that each of the plurality of component options satisfy the requirement in claim 9; and wherein executing the modeling process comprises executing at least one machine learning algorithm based on data identifying at least one input, and at least one output, of the component in claim 11.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “at least one parameter identifies” and “executing the modeling process comprises executing” further limits the parent abstract idea limitations as being more specific, but still part of the abstract idea.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any limitations.  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limitations.  For at least these reasons, the claim is not patent eligible.

Dependent claim 10 recite(s) the same statutory category as the parent claim(s).  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: wherein displaying the plurality of component options comprises displaying an icon that facilitates purchase of one or more of the plurality of component options in claim 10.  The “displaying the plurality of component options comprises displaying” further limits the parent displaying, such that is still amounts to insignificant data outputting since it is recited at a high-level of generality with regard to the physical implementation of the displaying, and since displaying an “icon” for some desired functional purpose does not meaningfully limit the application of the abstract idea (i.e. the manner in which said “icon” is utilized to facilitate a purchase is recited at a high-level of generality).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “displaying the plurality of component options comprises displaying” amount(s) to insignificant data gathering.  For at least these reasons, the claim is not patent eligible.

Dependent claim 12 - 13 recite(s) the same statutory category as the parent claim(s).  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: receiving a selection of one of the plurality of component options in claim 12; and displaying information associated with the selected one of the plurality of component options in claim 12; and receiving a selection of one of the plurality of component options in claim 13; and displaying a link to a webpage that allows for a purchase of the selected one of the plurality of component options in claim 13.  The “receiving” amounts to insignificant data gathering since it is recited at a high-level of generality, and since the “displaying” step relies on the selected component option in a generic manner (see MPEP 2106.04(d) referencing MPEP 2106.05(g)).  The “displaying” amounts to insignificant data outputting since it is recited at a high-level of generality with regard to the physical implementation of the displaying, and since desired information and/or a link for some desired functional purpose does not meaningfully limit the application of the abstract idea (i.e. the manner in which said “information” is displaying, or the manner in which said “link” is utilized to allow a purchase is recited at a high-level of generality).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “receive” amounts to insignificant data inputting, and the “display” amounts to insignificant data outputting.  For at least these reasons, the claim is not patent eligible.

Dependent claim 14 recite(s) the same statutory category as the parent claim(s), and further recites: execute a second modelling process for the selected one of the plurality of component options in claim 14.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “execute” amounts to modeling and analytical actions recited at a high-level of generality.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: receiving a selection of one of the plurality of component options in claim 14.  The “receiving” amounts to insignificant data gathering since it is recited at a high-level of generality, and since the “execute” step relies on the selected component option in a generic manner (see MPEP 2106.04(d) referencing MPEP 2106.05(g)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “receiving” amounts to insignificant data inputting.  For at least these reasons, the claim is not patent eligible.

Independent claim 15 recites a statutory category (i.e. a manufacture) non-transitory computer readable medium, to perform operations comprising: executing a modeling process for the component; determining at least one parameter for the component based on the execution of the modeling process for the component; and determining a plurality of component options for the component based on the at least one parameter.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “executing” and “determining” amounts to modeling and analytical actions recited at a high-level of generality.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: receiving a selection of a component of a system; and displaying the plurality of component options.  The “receiving” amounts to insignificant data gathering since it is recited at a high-level of generality, and since the “executing” step relies on the selected component in a generic manner (see MPEP 2106.04(d) referencing MPEP 2106.05(g)).  The “displaying” amounts to insignificant data outputting since it is recited at a high-level of generality with regard to the manner/form of the displaying.  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “receiving” and “displaying” amount(s) to insignificant data gathering.  For at least these reasons, the claim is not patent eligible.

Dependent claim 16 and 18 recite(s) the same statutory category as the parent claim(s), and further recite(s): wherein the at least one parameter identifies a requirement for the component, and wherein determining the plurality of component options comprises determining that each of the plurality of component options satisfy the requirement in claim 16; and wherein executing the modeling process comprises executing at least one machine learning algorithm based on data identifying at least one input, and at least one output, of the component in claim 18.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “at least one parameter identifies” and “executing the modeling process comprises executing” further limits the parent abstract idea limitations as being more specific, but still part of the abstract idea.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any limitations.  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limitations.  For at least these reasons, the claim is not patent eligible.

Dependent claim 17 recite(s) the same statutory category as the parent claim(s).  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: wherein displaying the plurality of component options comprises displaying an icon that facilitates purchase of one or more of the plurality of component options in claim 17.  The “displaying the plurality of component options comprises displaying” further limits the parent displaying, such that is still amounts to insignificant data outputting since it is recited at a high-level of generality with regard to the physical implementation of the displaying, and since displaying an “icon” for some desired functional purpose does not meaningfully limit the application of the abstract idea (i.e. the manner in which said “icon” is utilized to facilitate a purchase is recited at a high-level of generality).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “displaying the plurality of component options comprises displaying” amount(s) to insignificant data gathering.  For at least these reasons, the claim is not patent eligible.

Dependent claim 19 - 20 recite(s) the same statutory category as the parent claim(s).  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: receiving a selection of one of the plurality of component options in claim 19; and displaying information associated with the selected one of the plurality of component options in claim 19; and receiving a selection of one of the plurality of component options in claim 20; and displaying a link to a webpage that allows for a purchase of the selected one of the plurality of component options in claim 20.  The “receiving” amounts to insignificant data gathering since it is recited at a high-level of generality, and since the “displaying” step relies on the selected component option in a generic manner (see MPEP 2106.04(d) referencing MPEP 2106.05(g)).  The “displaying” amounts to insignificant data outputting since it is recited at a high-level of generality with regard to the physical implementation of the displaying, and since desired information and/or a link for some desired functional purpose does not meaningfully limit the application of the abstract idea (i.e. the manner in which said “information” is displaying, or the manner in which said “link” is utilized to allow a purchase is recited at a high-level of generality).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “receiving” amounts to insignificant data inputting, and the “displaying” amounts to insignificant data outputting.  For at least these reasons, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 2, 4, 8 - 9, 11, 15 - 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk et al. (EP3483754A1) (henceforth “Ozturk (754)”) in view of Boyle et al. (US 2018/0349795) (henceforth “Boyle (795)”).  Ozturk (754) and Boyle (795) are analogous art because they solve the same problem of selecting component options.

With regard to claim 1, Ozturk (754) teaches a computing device configured to: (Ozturk (754) Paragraph 19 “According to a third aspect disclosed herein, there is provided a computer program which when loaded into and executed by a digital processor causes the digital processor to implement the method as described above according to the first aspect disclosed herein.”)
a component of a system; (Ozturk (754) Abstract the components parts selected are implicit in the receiving of their defined features (a component) “Each component part has one or more features relating to operation of the at least a part of a display system. In the method: (i) values are firstly defined for parameters representing the one or more features;”)
execute a modeling process for the component; (Ozturk (754) Paragraph 3 parameter values for the component is selected using a linear programming algorithm including the component (a modeling process) “(iv) applying a linear programming algorithm to select a combination of parameter values satisfying the defined constraints, the selected parameter values representing a desired combination of component parts for the at least a part of a display system.”)
determine at least one parameter for the component based on the execution of the modeling process for the component; (Ozturk (754) Paragraph 3 parameter values for the component is selected using linear programming algorithm including the component (based on execution of modeling process) “(iv) applying a linear programming algorithm to select a combination of parameter values satisfying the defined constraints, the selected parameter values representing a desired combination of component parts for the at least a part of a display system.”)
determine a plurality of component options for the component based on the at least one parameter; and (Ozturk (754) Paragraph 17 component part variants are determined that satisfy parameter values (based on the parameter) “This enables a final selection to be made from any one variant of a component part that satisfies the parameter values needed for inclusion in the overall combination of parts for the display system.”)

Ozturk (754) does not appear to explicitly disclose: receive a selection of a component; and display the plurality of component options.  

However Boyle (795) teaches:
receive a selection of a component of a system (Boyle (795) Abstract “A selection of a selected base option among the matching BOCs is received.”)
execute a modeling process for the component; determine at least one parameter for the component based on the execution of the modeling process for the component; and determine a plurality of component options for the component based on the at least one parameter; (Boyle (795) Abstract models (a modeling process) are used to determine prediction values (determine at least one parameter) in order to determine alternative features (a plurality of component options) “Machine learning prediction model(s) are selected based at least in part on the goal to determine prediction values associated with alternative features for the selected base option,”)
display the plurality of component options. (Boyle (795) Figure 12 alternative features are displayed)
It would have been obvious to one of ordinary skill in the art to combine the method of selecting component variations for a display system disclosed by Ozturk (754) with the method of sorting and displaying alternative features of a selected base option disclosed by Boyle (795).  One of ordinary skill in the art would have been motivated to make this modification in order to design a product to meet on or more objectives (Boyle (795) Paragraph 1)

With regard to claim 8, Ozturk (754) teaches a method by a computing device comprising: (Ozturk (754) Paragraph 19 “According to a third aspect disclosed herein, there is provided a computer program which when loaded into and executed by a digital processor causes the digital processor to implement the method as described above according to the first aspect disclosed herein.”)
a component of a system; (Ozturk (754) Abstract the components parts selected are implicit in the receiving of their defined features (a component) “Each component part has one or more features relating to operation of the at least a part of a display system. In the method: (i) values are firstly defined for parameters representing the one or more features;”)
executing a modeling process for the component; (Ozturk (754) Paragraph 3 parameter values for the component is selected using a linear programming algorithm including the component (a modeling process) “(iv) applying a linear programming algorithm to select a combination of parameter values satisfying the defined constraints, the selected parameter values representing a desired combination of component parts for the at least a part of a display system.”)
determining at least one parameter for the component based on the execution of the modeling process for the component; (Ozturk (754) Paragraph 3 parameter values for the component is selected using linear programming algorithm including the component (based on execution of modeling process) “(iv) applying a linear programming algorithm to select a combination of parameter values satisfying the defined constraints, the selected parameter values representing a desired combination of component parts for the at least a part of a display system.”)
determining a plurality of component options for the component based on the at least one parameter; and (Ozturk (754) Paragraph 17 component part variants are determined that satisfy parameter values (based on the parameter) “This enables a final selection to be made from any one variant of a component part that satisfies the parameter values needed for inclusion in the overall combination of parts for the display system.”)

Ozturk (754) does not appear to explicitly disclose: receive a selection of a component; and displaying the plurality of component options.  

However Boyle (795) teaches:
receiving a selection of a component of a system; (Boyle (795) Abstract “A selection of a selected base option among the matching BOCs is received.”)
executing a modeling process for the component; determining at least one parameter for the component based on the execution of the modeling process for the component; and determining a plurality of component options for the component based on the at least one parameter; (Boyle (795) Abstract models (a modeling process) are used to determine prediction values (determine at least one parameter) in order to determine alternative features (a plurality of component options) “Machine learning prediction model(s) are selected based at least in part on the goal to determine prediction values associated with alternative features for the selected base option,”)
displaying the plurality of component options. (Boyle (795) Figure 12 alternative features are displayed)
It would have been obvious to one of ordinary skill in the art to combine the method of selecting component variations for a display system disclosed by Ozturk (754) with the method of sorting and displaying alternative features of a selected base option disclosed by Boyle (795).  One of ordinary skill in the art would have been motivated to make this modification in order to design a product to meet on or more objectives (Boyle (795) Paragraph 1)

With regard to claim 15, Ozturk (754) teaches a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising: (Ozturk (754) Paragraph 19 “According to a third aspect disclosed herein, there is provided a computer program which when loaded into and executed by a digital processor causes the digital processor to implement the method as described above according to the first aspect disclosed herein.”)
a component of a system; (Ozturk (754) Abstract the components parts selected are implicit in the receiving of their defined features (a component) “Each component part has one or more features relating to operation of the at least a part of a display system. In the method: (i) values are firstly defined for parameters representing the one or more features;”)
executing a modeling process for the component; (Ozturk (754) Paragraph 3 parameter values for the component is selected using a linear programming algorithm including the component (a modeling process) “(iv) applying a linear programming algorithm to select a combination of parameter values satisfying the defined constraints, the selected parameter values representing a desired combination of component parts for the at least a part of a display system.”)
determining at least one parameter for the component based on the execution of the modeling process for the component; (Ozturk (754) Paragraph 3 parameter values for the component is selected using linear programming algorithm including the component (based on execution of modeling process) “(iv) applying a linear programming algorithm to select a combination of parameter values satisfying the defined constraints, the selected parameter values representing a desired combination of component parts for the at least a part of a display system.”)
determining a plurality of component options for the component based on the at least one parameter; and (Ozturk (754) Paragraph 17 component part variants are determined that satisfy parameter values (based on the parameter) “This enables a final selection to be made from any one variant of a component part that satisfies the parameter values needed for inclusion in the overall combination of parts for the display system.”)

Ozturk (754) does not appear to explicitly disclose: receiving a selection of a component; and displaying the plurality of component options.  

However Boyle (795) teaches:
receiving a selection of a component of a system; (Boyle (795) Abstract “A selection of a selected base option among the matching BOCs is received.”)
executing a modeling process for the component; determining at least one parameter for the component based on the execution of the modeling process for the component; and determining a plurality of component options for the component based on the at least one parameter; (Boyle (795) Abstract models (a modeling process) are used to determine prediction values (determine at least one parameter) in order to determine alternative features (a plurality of component options) “Machine learning prediction model(s) are selected based at least in part on the goal to determine prediction values associated with alternative features for the selected base option,”)
displaying the plurality of component options. (Boyle (795) Figure 12 alternative features are displayed)
It would have been obvious to one of ordinary skill in the art to combine the method of selecting component variations for a display system disclosed by Ozturk (754) with the method of sorting and displaying alternative features of a selected base option disclosed by Boyle (795).  One of ordinary skill in the art would have been motivated to make this modification in order to design a product to meet on or more objectives (Boyle (795) Paragraph 1)

With regard to claim 2, 9, and 16, Ozturk (754) in view of Boyle (795) teaches all the elements of the parent claims 1, 8 and 15, and further teaches:
wherein the at least one parameter identifies a requirement for the component, and (Ozturk (754) Paragraph 37 the parameters are determined based on constraints, where the constraints themselves are also parameters (the at least one parameters identifies) “The MILP algorithm may be executed to determine, as an output 114, the total luminance of the BLU 60 for each combination of parameters found to satisfy the defined constraints and to determine which combinations of parameters achieve the overall objective of the problem,”, and Paragraph 21 a constraint can be a requirement (a requirement of the component) “select a combination of component parts of a display, in particular of an open cell display panel, meeting required constraints on optical performance and, optionally, cost.”)
wherein determining the plurality of component options comprises determining that each of the plurality of component options satisfy the requirement. (Oztark (754) Paragraph 21 the component meets the constraint “select a combination of component parts of a display, in particular of an open cell display panel, meeting required constraints on optical performance and, optionally, cost.”)

With regard to claim 4, 11, and 18, Ozturk (754) in view of Boyle (795) teaches all the elements of the parent claim 1, 8, and 15, and further teaches:
wherein executing the modeling process comprises executing at least one machine learning algorithm based on data identifying at least one input, and at least one output, of the component. (Ozturk (754) Paragraph 38 components can be modeled in a system using an MILP algorithm (based on machine learning), where the output of a component is affected by its input (based on data identifying an input and output of the component) “The MILP algorithm may balance the total luminance output 114 of a particular combination of components of the BLU 60 with the negative luminance gain of each available model of LCD display panel 56 of a given size to achieve a required total display luminance 116.”)

Claims 3, 5 - 7, 10, 12 - 14, 17 and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk (754) in view of Boyle (795), and further in view of Yang et al. (US 2015/0160792) (henceforth “Yang (792)”).  Ozturk (754), Boyle (795), and Yang (792) are analogous art because they solve the same problem of selecting component options.

With regard to claim 3, 10, and 17, Ozturk (754) in view of Boyle (795) teaches all the elements of the parent claim 1, 8, and 15, and does not appear to explicitly disclose: wherein displaying the plurality of component options comprises displaying an icon that facilitates purchase of one or more of the plurality of component options.

However Yang (792) teaches:
wherein displaying the plurality of component options comprises displaying an icon that facilitates purchase of one or more of the plurality of component options. (Yang (792) Paragraph 16 one or more displayed options (displaying an icon) can be purchased (that facilitates purchase) “For example, a user may input "basketball shoes" into a search bar for a specialized shoe website.  The website may dynamically generate a listing of a set of shoes that the user may purchase based on the user input”, and Abstract “For example, an icon corresponding to an input component may be displayed proximate to a respective selectable option such that activating the input component elects the selectable option”)
It would have been obvious to one of ordinary skill in the art to combine the method of selecting component variations for a display system disclosed by Ozturk (754) in view of Boyle (795) with the method of displaying selectable options disclosed by Yang (792).  One of ordinary skill in the art would have been motivated to make this modification in order to perform an event based on a user selecting a desired option (Yang (792) Paragraph 1 “Computer programs such as websites, software programs, applications, video games and the like often provide multiple options from which a user may select. Selection of an option may result in a subsequent event”)

With regard to claim 5, 12, and 19, Ozturk (754) in view of Boyle (795) teaches all the elements of the parent claim 1, 8, and 15, and does not appear to explicitly disclose: receive a selection of one of the plurality of component options; and display information associated with the selected one of the plurality of component options.

However Yang (792) teaches:
receive a selection of one of the plurality of component options; and (Yang (792) Paragraph 16 selectable options are generated, where is it implicit that they can further be selected (receive a selection) “The selectable options may be generated based on any applicable factor such as, but not limited to, a user input, an interface screen, one or more attributes of a program, or any other suitable condition within the application that provides the options.”)
display information associated with the selected one of the plurality of component options. (Yang (792) Abstract an icon can be displayed for the selectable options (displaying information) “For example, an icon corresponding to an input component may be displayed proximate to a respective selectable option such that activating the input component elects the selectable option”)
It would have been obvious to one of ordinary skill in the art to combine the method of selecting component variations for a display system disclosed by Ozturk (754) in view of Boyle (795) with the method of displaying selectable options disclosed by Yang (792).  One of ordinary skill in the art would have been motivated to make this modification in order to perform an event based on a user selecting a desired option (Yang (792) Paragraph 1 “Computer programs such as websites, software programs, applications, video games and the like often provide multiple options from which a user may select. Selection of an option may result in a subsequent event”)

With regard to claim 6, 13, and 20, Ozturk (754) in view of Boyle (795) teaches all the elements of the parent claim 1, 8, and 15, and does not appear to explicitly disclose: receive a selection of one of the plurality of component options; and display a link to a webpage that allows for a purchase of the selected one of the plurality of component options.

However Yang (792) teaches:
receive a selection of one of the plurality of component options; and (Yang (792) Paragraph 16 selectable options are generated, where is it implicit that they can further be selected (receive a selection) “The selectable options may be generated based on any applicable factor such as, but not limited to, a user input, an interface screen, one or more attributes of a program, or any other suitable condition within the application that provides the options.”)
display a link to a webpage that allows for a purchase of the selected one of the plurality of component options. (Yang (792) Paragraph 16 one or more of the selectable options (a link) can be purchased (that allows for purchase) using a website, where the purchasing operation itself could also be on a website (link to a webpage) “The website may dynamically generate a listing of a set of shoes that the user may purchase based on the user input.”, and Abstract the selectable options are displayed (display a link) “For example, an icon corresponding to an input component may be displayed proximate to a respective selectable option such that activating the input component elects the selectable option”)
It would have been obvious to one of ordinary skill in the art to combine the method of selecting component variations for a display system disclosed by Ozturk (754) in view of Boyle (795) with the method of displaying selectable options disclosed by Yang (792).  One of ordinary skill in the art would have been motivated to make this modification in order to perform an event based on a user selecting a desired option (Yang (792) Paragraph 1 “Computer programs such as websites, software programs, applications, video games and the like often provide multiple options from which a user may select. Selection of an option may result in a subsequent event”)

With regard to claim 7 and 14, Ozturk (754) in view of Boyle (795) teaches all the elements of the parent claim 1 and 8, and further teaches: 
execute a second modelling process for a selected one of the plurality of component options. (Ozturk (754) Paragraph 27 a repeating MILP process with a selected component would constrain the remaining components (a selected one of the plurality of component options) “For example, selection of one component part from its respective set may trigger a constraint on the possible selections from the respective set of another component part”, and Paragraph 37 additional constraints can be selected, which results in a smaller solution set (a second modeling process) “Other constraints may be applied to enable a selection to be made from multiple solutions to whatever objective is set”)

Ozturk (754) in view of Boyle (795) does not appear to explicitly disclose: receive a selection of one of the plurality of component options.

However Yang (792) teaches:
receive a selection of one of the plurality of component options; and (Yang (792) Paragraph 16 selectable options are generated, where is it implicit that they can further be selected (receive a selection) “The selectable options may be generated based on any applicable factor such as, but not limited to, a user input, an interface screen, one or more attributes of a program, or any other suitable condition within the application that provides the options.”)
It would have been obvious to one of ordinary skill in the art to combine the method of selecting component variations for a display system disclosed by Ozturk (754) in view of Boyle (795) with the method of displaying selectable options disclosed by Yang (792).  One of ordinary skill in the art would have been motivated to make this modification in order to perform an event based on a user selecting a desired option (Yang (792) Paragraph 1 “Computer programs such as websites, software programs, applications, video games and the like often provide multiple options from which a user may select. Selection of an option may result in a subsequent event”)

Examiner General Comments
With regard to the prior art rejection(s), any cited portion of the relied upon reference(s), either to specific areas or as direct language, is intended to be interpreted in the context of the reference(s) as a whole, as would be understood by one of ordinary skill in the art.  Therefore the lack of a citation to other portions which inform the interpretation of the cited portions, is in no way intended to exclude said other portions.  Any direct language, as shown with quotation marks, is intended solely to further point out the teachings provided to one of ordinary skill in the art, and is in no way intended to limit the relied upon teachings to only the quoted portions existing in a vacuum.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Karty et al. (WO 2014/143729) teaches identifying all of the other plurality of data points within a maximum distance of the chosen data point.
Sugumaran et al. “A Semantic-Based Approach to Component Retrieval” teaches executing library components with random input vectors, generate output vectors, and compare expected output to actual output to select components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148